Citation Nr: 1606681	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-35 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hand disability, to include arthritis and carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for a right hand disability based upon a determination of no chronic or residual disability.  The Veteran subsequently submitted a July 2009 statement in which he again asserted entitlement to service connection for a right hand disability.  He also submitted VA treatment records dated June 2009 and July 2009, which documented continuing right hand symptomatology.  As this evidence was received within one year of the issuance of the April 2009 rating decision, the decision is not final pursuant to 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran was scheduled to appear at the Montgomery RO to have a videoconference hearing with a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

The Veteran was afforded a VA examination as to his right hand disability in March 2011.  The VA examiner noted the Veteran's report that he injured his right hand in 1982, when it was slammed in a door.  The examiner also documented the Veteran's complaints of numbness and pain, which radiated throughout his right hand.  The examiner diagnosed the Veteran with minimal arthritis of the right hand at the first carpal metacarpal joint, confirmed by x-ray.  The examiner opined, "[t]here is inadequate documentation in my opinion to relate the patient's present complaints and findings of the right hand to his military service.  He is, in my opinion, experiencing a minimal disability in his right hand at this time."  Crucially, the VA examiner failed to address the February 1982 right hand injury, which is documented in the Veteran's service treatment records (STRs).  Specifically, the Veteran was diagnosed with right hand pain and radiculopathy along the median nerve compression after his hand was caught in a door.  Moreover, the Board notes a notation of "old fracture of the 2nd right finger" was indicated in the March 1982 separation examination.  Additionally, the Veteran was also noted to have injured his right hand and complained of swelling in July 1982 during his National Guard service, and was diagnosed with a soft tissue bruise at that time.

The Board also notes that a problem list from the Veteran's VA treatment records now documents a diagnosis of CTS.  See, e.g., the VA treatment records dated in November 2015.  Accordingly, given the inadequacies of the March 2011 examination report as well as the Veteran's additional diagnosis of CTS of the right hand, the Board finds that the claim should be remanded to afford the Veteran another VA medical opinion concerning the etiology of his current right hand disability.

Moreover, a July 2011 VA examination report indicated that an electromyogram (EMG) of the right hand was being ordered to rule-out CTS.  This EMG report is not currently of record and should be obtained upon remand.

Also, upon remand, ongoing medical records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and examination records, to specifically include the report of the EMG study that was ordered during the July 2011 VA examination.

2. Then arrange for a physician with appropriate expertise to review the Veteran's VA claims file, including a copy of this remand.  No additional examination of the Veteran is necessary, unless the examining physician determines otherwise.  The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right hand disability, to include arthritis and CTS: had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include the February 1982 injury described above; or is the result of his July 1982 right hand injury during National Guard service.

In answering this question, the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

